Citation Nr: 0523241	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
fibrositis/fibromyalgia.

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
bilateral leg disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The Board previously considered this appeal on five 
different occasions and each time remanded the claims for 
additional development.  All requested development has been 
completed and the claims remain denied.  As such, this matter 
is properly returned to the Board for appellate 
consideration.

The Board notes that the veteran gave testimony at a hearing 
in December 1997 before a Veterans Law Judge who no longer 
works at the Board.  The veteran was advised in June 1998 
that this Veterans Law Judge was unable to participate in 
deciding the appeal due to an extended illness, and of his 
right to have another hearing before the Board.  In July 
1998, the veteran advised VA that he would like to continue 
his appeal, but that he wanted to gather more evidence before 
being scheduled for another hearing before the Board.  
Following an April 2000 Board remand, the veteran was 
scheduled for a hearing before the Board in November 2000.  
Shortly before the hearing, the veteran advised the Board 
that he could not attend the hearing and advised that any 
other hearings should be scheduled to accommodate his work 
schedule, which included a lot of travel.  Since that time, 
the veteran has been advised of his rights and 
responsibilities with respect to his appeal and has not 
requested that his hearing be rescheduled.  The Board's June 
2003 remand specifically referenced the history of attempting 
to reschedule the veteran's hearing and neither the veteran 
nor his representative asserted any standing request for a 
hearing.  In June 2005, the Board advised the veteran that 
the Veterans Law Judge who held the hearing in December 1997 
was no longer employed by the Board.  He was given an 
opportunity to request another hearing and was advised that 
the Board would assume that he did not want another hearing 
if he did not respond within 30 days.  The veteran did not 
respond.  Accordingly, the Board finds that it has met its 
duty to assist the veteran in affording him a personal 
hearing and opportunities to have a hearing before a Veterans 
Law Judge who is currently employed at the Board.  Further 
delay in this appeal, which has been pending for almost ten 
years, would be inappropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a verified diagnosis of 
fibrositis and/or fibromyalgia.

3.  The veteran has plantar fasciitis and calcaneal heal 
spurs that did not begin during service or as a result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Fibrositis/fibromyalgia was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service nor is it a direct result of or 
proximately due to a service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran asserts that he is currently diagnosed as having 
fibromyalgia that began during service, that the symptoms of 
that disease were treated during service but a diagnosis for 
his disability did not exist until many years following his 
discharge from service.  The veteran also asserts that he 
developed a bilateral foot disability as a result of his 
service-connected anterior compartment syndrome which affects 
both of his legs; specifically, that his gait has been 
altered because of his leg disabilities and, as such, he has 
developed foot pain.  The veteran contends that his service 
medical records, post-service treatment records and opinion 
of his private rheumatologist are sufficient evidence to 
support his claims.

Fibrositis/fibromyalgia

The veteran's service medical records do not include a 
diagnosis of either fibrositis or fibromyalgia.  The first 
diagnostic impression of fibrositis was made by a private 
rheumatologist in 1987.  This impression was stated following 
treatment for neck and low back pain; the veteran also 
related a history of pain in the knees and legs at that time.  
Treatment records, both private and VA, reflect complaints of 
arm, knee, leg, neck and back pain with diagnoses of carpal 
tunnel syndrome, anterior compartment syndrome, degenerative 
joint disease, fibrositis and fibromyalgia.

Upon VA examinations in May 1978, October 1982 and December 
1988, there were no findings of fibrositis or fibromyalgia; 
VA neurologic examination in February 1989 resulted in no 
evidence of neurologic disease.  At a VA examination in 
January 1999, the veteran related a history of fibromyalgia 
for the first time.  Included in the diagnoses rendered was 
fibromyalgia of unknown etiology.  In February 1999, the VA 
examiner reviewed the veteran's medical records and opined 
that it was unlikely that fibrosis was due to or aggravated 
by service.

The veteran's private rheumatologist submitted a report in 
March 2003 asserting that he had treated the veteran since 
2001, that the veteran had tender points in the upper and 
lower truncal areas, and that the veteran's symptoms were 
consistent with secondary fibromyalgia.  The physician stated 
that he had reviewed the veteran's service medical records 
and that it was medically more probable than not that the 
veteran had fibromyalgia as secondary to probable cervical 
and lumbar degenerative disease.  The physician submitted a 
second statement in September 2003 asserting that the 
veteran's primary diagnosis was fibromyalgia and his 
secondary diagnosis was degenerative joint disease of the 
cervical and lumbar spine.

The veteran underwent a comprehensive VA examination in June 
2002 and the examiner thoroughly reviewed the veteran's 
service medical records, post-service treatment records, and 
the history as related by the veteran.  Clinical testing was 
performed in August 2002 as ordered by the examiner.  In June 
2004, the examiner again reviewed all evidence of record and 
opined that a diagnosis of fibromyalgia was not supported in 
the medical record.  The examiner acknowledged the opinions 
of record that the diagnosis of fibromyalgia was correct, but 
pointed out that the veteran did not have excess tenderness 
in eleven of eighteen predefined anatomic sites as is 
required for a diagnosis of fibromyalgia.  The examiner 
stated that the veteran's tender points were localized in the 
cervical and lumbar regions and were attributed to his 
degenerative disc disease.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board acknowledges that there are competing medical 
opinions with respect to the appropriate diagnosis of the 
veteran's current complaints of joint pain; however, the 
evidence does not represent an approximate balance of 
positive and negative evidence so as to allow for the Board 
to resolve reasonable doubt in favor of the veteran.  The 
veteran's point is well taken regarding the timing of a 
diagnosis, however, the crux of this claim is to determine if 
the veteran has a disability that is related to his period of 
service no matter what diagnosis is attached to it.

The veteran's service medical records clearly show that he 
experienced lower extremity problems during service that were 
difficult to diagnose.  He was eventually determined to have 
anterior compartment syndrome and service connection benefits 
were awarded as that disability began during service.  A 
diagnostic impression of fibrositis was not rendered until 
approximately ten years after the veteran's discharge from 
service, however, and there was no medical opinion at that 
time as to the etiology of the veteran's complaints.  
Treatment records clearly show complaints regarding the lower 
extremities attributed to anterior compartment syndrome, 
complaints with respect to the upper extremities attributed 
to carpal tunnel syndrome, and complaints of neck and back 
pain attributed to degenerative joint and disc disease.

One VA examiner opined that the veteran's fibrosis did not 
begin during service, but did not question the validity of 
the diagnosis.  Another VA examiner meticulously set forth 
her reasoning for not diagnosing fibromyalgia based on 
service medical records, post-service treatment records 
beginning in the 1980's, and current findings.  A private 
physician rendered an opinion based on a review of the 
evidence, but did not reference specific findings to support 
a diagnosis of fibrositis and/or fibromyalgia.

Given the evidence as outlined above, the Board finds that 
the detailed opinion rejecting the diagnosis of fibromyalgia 
should be afforded more weight than the other opinions of 
record because it sets forth with specificity not only the 
veteran's history of complaints and current medical findings, 
but criteria necessary to make a diagnosis of fibromyalgia.  
The Board acknowledges the veteran's arguments that his 
treatment for fibromyalgia for many years would be evidence 
of its existence; nonetheless, the Board finds upon weighing 
all of the evidence that there is no verified diagnosis of 
fibrositis and/or fibromyalgia.  Thus, the veteran's claim 
for service connection for fibrositis or fibromyalgia is 
denied.

Bilateral Foot Disability

The veteran presented at the podiatry clinic on one occasion 
during his period of service, but was treated for leg 
problems instead of foot problems.  The veteran did not have 
a diagnosed foot disability upon his discharge from service 
and did not complain of foot problems at VA examinations 
performed in May 1978, October 1982, or December 1988.

Private treatment records show that the veteran obtained 
orthotic devices in 1993.  X-rays show calcaneal spurs 
bilaterally and the veteran is diagnosed as having plantar 
fasciitis.

As noted above, the veteran is service-connected for anterior 
compartment syndrome of both legs and asserts that his 
bilateral foot pain is a result of his leg disabilities.  His 
treatment records do not include any opinion relating the two 
disabilities.  The veteran has not submitted a medical 
opinion with respect to his foot disability.

The veteran underwent VA examination in June 2002 and was 
determined to have an altered gait due to lumbar 
radiculopathy.  The examiner opined in June 2004 that the 
veteran had foot pain due to plantar fasciitis and calcaneal 
spurs that were unrelated to his bilateral leg disabilities.  
The examiner also pointed out the lack of treatment during 
service and opined that it was not as likely as not that 
plantar fasciitis was related to service.

Given the evidence as outlined above, the Board finds that 
the veteran's foot disability did not begin during service or 
as a consequence thereof.  Additionally, the veteran's 
bilateral foot disability is not the result of or proximately 
due to a service-connected disability.  As such, the 
veteran's claim is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1996, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in April 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in April 2001, May 2004 and July 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease or as a result of a service-
connected disability, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that the veteran was 
specifically advised to provide VA with any pertinent 
evidence that he may have in both the May and July 2004 
letters.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting medical opinions as to the etiology of his 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  

The Board acknowledges that the veteran's representative, in 
its May 2005 brief, requested an independent medical 
examination due to the complexity of the issues.  38 C.F.R. 
Section 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
See also 38 C.F.R. § 20.901.  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

The issues under consideration in this case do not pose an 
obscure or complex medical problem, nor have they generated 
any controversy in the medical community.  The issues before 
the Board are whether or not (1) the veteran's symptoms meet 
the criteria for a diagnosis of fibrositis/fibromyalgia, and 
(2) foot pain is a result of anterior compartment syndrome 
of both legs.  These are common issues presented to VA and 
the veteran's representative does not suggest any reason for 
calling them complex.  Accordingly, the Board finds that 
there is no medical complexity or controversy shown 
concerning the veteran's claims as to require an independent 
medical examination.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for fibrositis/fibromyalgia is denied.

Service connection for a bilateral foot disability, to 
include as secondary to service-connected leg disabilities, 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


